DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species I-A filed on 9/15/21 is acknowledged. The traversal is on the grounds that all Claims 1-17 are generic; therefore, the features of all the Groups or Species are not of any undue burden to the Office. This is not found persuasive because the examiner has established a prima facie case, filed on 7/21/22, that the inventions of Species I-II do have mutually exclusive characteristics under MPEP 806.04(f) where “ one claim recites limitations which under the disclosure are found in a first species but not in second or other species, while another claim in second species recites the limitations disclosed only for the second species and not the first nor the other; and the mutually exclusive characteristics  are patterned similarly in subsequent species” and there is a typographical error in grouping claims between Species, which are explained to the applicants’ representative on 10/13/22 (See Interview Summary).
In accordance with MPEP § 803, the examiner has demonstrated that the inventions of Species I-I are each independent or distinct as claimed (filed on 7/21/22) and a serious burden would be placed on the examiner. The requirement is still deemed proper and is therefore made FINAL.
Claims 8 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group or Species. 
Applicants are required to cancel these nonelected Claims (8 and 18-20) or take other appropriate action. An Office Action on the merits of Claims 1-7 and 9-17 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Coil component”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegami Minoru (JP2002329618A).
Regarding claim 1, Ikegami Minoru teaches a chip type coil component, comprising: 
a core (Fig. 1, 11) including a winding core portion (11s) that extends in a length direction of the coil component and a first flange portion (11a) that is disposed on a first end portion of the winding core portion in the length direction; 
a first wire (15) that is wound around the winding core portion (11s); and 
a first terminal electrode (13a & 11a) that is disposed on a bottom part of the first flange portion (11a) in a height direction of the coil component perpendicular to the length direction and that is connected to a first end portion (15a) of the first wire, and a shape of an outer edge of the first terminal electrode (13a & 11a) includes a convex curve (External Surface of 13a; Para.0008).

    PNG
    media_image1.png
    756
    834
    media_image1.png
    Greyscale

Regarding claim 2, Ikegami Minoru teaches that the first terminal electrode (13a & 11a) includes a first end surface electrode (13a) that is formed on an outer surface of the first flange portion (11a) opposite the winding core portion in the length direction, and a shape of an outer edge of the first end surface electrode includes a convex curve (External Surface of 13a).
Regarding claim 3, Ikegami Minoru teaches that a width direction (See Fig. 1 above, WD) of the coil component is perpendicular to the length direction (LD) and the height direction (HD of 11 & 17), and the first end surface electrode has a region in which a length (hd) thereof in the height direction is longer than a length thereof in the width direction (wd).
Regarding claim 7, Ikegami Minoru teaches that a width direction of the coil component (15) is perpendicular to the length direction (LD) and the height direction (HD), the first end surface electrode (13a, Para.0011) includes a plating layer that is formed on an underlying electrode of the first end surface electrode, and the first end surface electrode has an uneven shape (Fig. 1b, 13a) when viewed in the width direction.
Regarding claim 9, Ikegami Minoru teaches that the first terminal electrode (13a & 11a) includes a first bottom surface electrode (13a) that is formed on a bottom surface of the first flange portion (11a), a portion of the first bottom surface electrode is formed along the outer surface of the first flange portion (11a) opposite the winding core portion (11s) in the length direction, and an underlying electrode of the first bottom surface electrode (13a) and an underlying electrode of the first end surface electrode (13a) partly overlap.
Regarding claim 10, Ikegami Minoru teaches that the first end surface electrode includes a plating layer (13a, Para.0011) that is formed on an underlying electrode of the first end surface electrode, and the first end surface electrode has an uneven shape (Fig. 1b, 13a) when viewed in the width direction.

Allowable Subject Matter
Claims 4-6 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
October 17, 2022